 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRlCT OF NEW YORK
__________________________________________ X
SAFRAN ELECTRONICS & DEFENSE SAS,

and SAFRAN ELECTRONICS & DEFENSE

GERMANY GMBH,

- -..;.§F..`.r_\..¢. .u .. . .` .. \

 

 

 

 

 

 

 

 

fins w_.~_.“m,..,."....,...._,,,“.-
:.:

Petitioners,

-against- 18-0\/-7220 (LAK)

IXBLUE SAS,

Respondent.
__________________________________________ X

MEMORANDUM OPINION

Appearances:

Scott W. Reynolds
Yasmine Lahlou

Gretta L. Walters
Meredith Craven
CHAFFETZ LINDSEY LLP

Am)rneysfor Petitioners Sa]$‘an Elecfronics & Defense SAS
and Sa]$”an Electronics & Defense Germany GmbH

Peter A. Sullivan
Caroline Stoker Donovan
FOLBY HOAG LLP

Attorneysfor Respondent iXblue SAS

 

LEWIS A. KAPLAN, Disl‘rict Jua’ge.

This case involves a dispute arising out of a technology license. TWo principal
questions are before the Court: Whether (i) SED Germany is obligated to arbitrate claims in
accordance With the terms of the License Agreernent and (ii) arbitral proceedings should continue

in NeW York.

Facfs

The Partl'es

Safran Electronics & Defense SAS (“SED”) is a supplier of products and services for
civil and defense applications including avionics, electronics and other software lt is organized
under the laws of and registered to do business in France.f Safran Electronics & Defense Gennany
GmbH (“SED Germany”) specializes in the design, development and production of inertial sensors
and equipment for flight control, navigation and industrial systems it is awholly owned subsidiary
of SED, and is organized under the laws of and registered to do business in Germany.2 iXblue SAS
(“iXbiue”) provides navigation, positioning and imaging services and solutions for civil and defense

customers3 lt is organized under the laws of and registered to do business in France.4

 

Dlil atZ.

Id.

Dli§atZ.

DI l at 2.

Relevanr Agreemenrs and Backgroand

On August 12, 1993, the predecessors of SED and iXblue entered into a License and
KnoW-How Agreement (the “License Agreement”) pursuant to Which iXblue’s predecessor licensed
SED’s predecessor to incorporate certain fiber-optic gyroscope (“FOG”) know-how into the FOG
equipment that SED’s predecessor sold.5 Article IX of the License Agreement contains an
arbitration provision that encompasses all disputes that potentially could arise under the agreement6

A few years after entering into the License Agreement, the predecessors ofSED, SED
Gerrnany and iXblue created Eurofog as aj oint-venture.7 Under the joint~venture arrangement, each
party granted a license to use its FOG-related know-how and Eurofo g became the licensee under the
License Agreement.8 in 2011, the predecessors of SED, SED Germany, iXblue and other parties
entered into a Settlement Agreement to resolve claims brought by iXblue pertaining to the methods
of use of iXblue’ s patents and know-how, and relating also to the management of Eurot`og.9 Under
the Settlement Agreement, iXblue relinquished its shares in Eurofog, the SED parties paid a
settlement, and the scope of the License Agreernent Was extended10 The Settlement Agreement

included an addendum to the License Agreement (the “Addendum”), Which stated that iXblue Was

 

DI 15 at 2-3.

Di lZ-Z at ECF 16-18.

DI ll at3.

Ia'.

Dl 16-1.

Dlll at4.

4

the Licensor and Eurofog the Licensee under the agreement11 Arnong other things, the Addendum
provided additional rights regarding the parties to Which Eurofog could grant a sublicense and
additional assignment rights.12 Eurofog Was absorbed by SED in 2013. As a result, SED became
the licensee under the License Agreement.13

Subsequent to the Settiement Agreernent, disputes continued to arise concerning the
transfer of technology ln 2014, iXblue initiated a proceeding for an expert assessment under the
French Code of Civil Procedure pertaining to Whether SED had breached the License and Settlement
Agreements by selling products outside of the scope of the License Agreement.“5 The French
Commercial Court of Nanterre denied iXblue’s application iXblue appealed that decision to the

Versaiiles Court of Appeal,15 Which affirmed the Cornmercial Court’s decision in February 201 6.16

The Arbirration Clause
Provisions relevant to this case appear in three subsections of Article IX of the
License Agreelnent:

Fz'rst, Article IX(A) created a pre-arbitration dispute resolution procedure that

 

Dl 16-1 at ECF 33~34.

Dl i6»l.

Dlllat4.

Id.

DI 15 at 7.

Dlilat4.

5
requires the parties to use best efforts to resoive any disputes through negotiation before resorting
to arbitration lt provides aiso for a “rnini-triai” in the event that negotiations faii.“'

Second, Article lX(B) provides: “[t]o the extent that a dispute arises between
Licensor and Licensee, and the procedures described in [Article IX(A)] do not result in a dispute
resolution, except as provided in Article IX(C) any dispute arising out of or related to that
circumstance shall be finally settled” by arbitration in Paris under French iavv.is Articie lX(B)
provides also that “[t]he parties hereby agree to exclude any right of application or appeal to the
courts of France.”]9

Third, Article IX(C) provides: “[t]o the extent that a dispute arises between Licensor
and Licensee and results from Sale ofthe Prodacliz”] to an end-user outside of the EEC, [21] and, in
such case, the procedures described in [Article lX(A)] do not result in a dispute resolution,” then that
dispute °‘shall be finain settled by arbitration in accordance With the rules of conciliation and

arbitration of the lnternationai Chamber of Conunerce” in NeW York.22 Article lX(C) provides also

that “the Parties hereby agree to exclude any right of application or appeal to the NeW York courts

 

17

Dl 12-2 at lS.
is

Id.

Id.
20

“Product” is defined as “a Fiber Optic Gyro, or any part thereof, Whic‘n includes, or is
manufactured using, (i) all or any part of Licensor’s Know-I-Iow, or (ii) at least one of the
claims of any of the Patents, or (iii) any of the Irnprovernents related theretc. Id. at 5.

21
“EEC” was the predecessor of the European Union.
22
DI 12-2 at l6 (ernphasis added).

6

in connection With any question of law arising in the course of the reference, or arising out of the

award 1523

The Current Dispute

In March 2016, iXblue invoked the pre-arbitration dispute resolution provisions of
the License Agreenient.2f1 Early attempts to resolve the dispute through negotiation failed. iXblue
then informed SED that unless SED agreed to conduct a mini-trial pursuant to Article IX(A),
“iXblue [Would] have no choice but to go before the court With jurisdiction on the merits, in
accordance With the provisions of Article lX(C) of the [License] Agreement.”25 On October 25,
2017, SED responded that “any mini-trial Would be meaningless today and Would only result in
unnecessary additional costs.”26

On June 29, 2018, SED filed a request for arbitration against iXblue in Paris in
accordance With Article IX(B) of the License Agreernent. TWo Weeks later, iXblue filed a request
for arbitration against SED and SED Germany in New York in accordance With Article IX(C) of the

License Agreement.27 In its request for arbitration in New York, iXblue submitted, infer alia, a

supply chain organizational chart indicating that SED Germany’s client sold products incorporating

 

23
Id.
24
DI 16-3.
25
DI i6~10 at 5.
26
DI i6-ilat ECF 3.
27
DI 15 at 8.

7

FOG technology to two Canadian suppliers28 The chart identifies no specific end-users located
outside of the European Union. lt indicates, however, that the Canadian suppliers sold products to
“multiple final clients ~ (World)” as end-users.29

On August 10, 2018, SED and SED Geimany petitioned this Court for an order and
judgment: (i) preliminarily enjoining the New York arbitration until the Paris arbitration reaches an
interim decision on its jurisdiction; (ii) preliminarily and permanently enjoining iXblue from
prosecuting the New York arbitration against SED Germany; (iii) staying the New Yorl< arbitration;
and (iv) compelling iXblue to participate in the Paris arbitration30 On September l l, 20l 8, iXblue
filed a motion to dismiss the petition of SED and SED Germany pursuant to Federal Rule of Civil

Procedure l2(b)(6).3‘

Dz`scussiorl
Subjecr Matter Jurisdicti`on
Petitioners assert that this Court has subject matter jurisdiction pursuant to Section
203 of Title 9 of the United States Code, which empowers district courts to enforce the Convention

on the Recognition and Enforcement of Foreign Arbitral Awards (the “New Yorl< Convention”).32

 

28
Dl ll at 6-7; Dl l2-3 at ECF 2.
29
Id.
30
Dl l at lU.
31
Dl 25.
32
Dl l at 2.

8
iXblue does not contest, or even address, the Court’s subject matterjurisdiction. Nevertheless, “[tjhe
[New York] Convention and the implementing provisions of the FAA set forth four basic
requirements for enforcement of arbitration agreements under the Convention: (1) there must be a
written agreement; (2) it must provide for arbitration in the territory of a signatory of the convention;
(3) the subject matter must be commerciai; and (4) it cannot be entirely domestic in scope.”33

The License Agreement is a written agreement between the predecessors in interest
of SED and iXblue. lt provides for arbitration in either Paris or New York, depending on the subject
matter of the dispute Both France and the United States are signatories to the conventionl The
subject matter of the agreement involves the licensing of technology sold commercially iXblue and
SED both are French companies34 Additionally, “courts in this Circuit have found Section 203
jurisdiction [under the New York Convention] Where a party seeks to compel arbitration, enjoin or

stay an arbitration proceeding, or enjoin a proceeding ‘in aid of arbitration ”’35 This Court therefore

has original jurisdiction over this matter.

 

33

Smith/Em'nn Cogen. Lta’. P’shijp v. Smifh Cogen. Imern., Inc., 193 F.3d 83, 92 (2d Cir.
1999); see 9 U.S.C.A. § 202.

345

9. U.S.C.A. § 202 states that “[a]n agreement . . . which is entirely between citizens of the
United States shall be deemed not to fall under the Convention unless that relationship
involves property located abroad, envisages performance or enforcement abroad, or has
some other reasonable relation with one or more foreign states.”

35

Albam'abeg Ambient Sh.p.k. v. Enel S.p.a., 169 F.Supp.3d 523, 529 (S.D.N.Y. 2016)
(collecting cases); see also CRTCapital Grozip v. SLS Capr`l‘al, S.A., 63 F.Supp.3d 367, 376
(S.D.N.Y. 2014) (“Tlie Court therefore may enjoin an arbitration proceeding governed by
the New York Convention when the parties ‘have not entered into a valid and binding
arbitration agreement’ or when the claims are ‘not within the scope of an arbitration
agreement.”’) (quoting In re Am. Express Fin. Advisors Sec. Litig., 672 F.3d 113, 140 (2d
Cir. 2011)).

Wherher SED Germany is Bound by the Ar‘bitrati'on Provisions ofthe License Agreement

The parties agree that iXblue and SED are parties to the License Agreement and are
obliged to comply with its arbitration provisions But neither SED Germany nor its predecessors
were signatories of the License Agreement. Consequently, petitioners argue, SED Germany never
agreed to arbitrate claims in any forurn.36

“ln considering whether ‘a particular dispute is arbitrable,’ a court must first decide

93137 ca

‘whether the parties agreed to arbitrate Whether an entity is a party to the arbitration agreement
also is included Within the broader issue of whether the parties agreed to arbitrate.”38 Although
neither SED Germany nor its predecessor is a signatory to the License Agreement, the “Second
Circuit ‘ha[s] stated . . . that non-signatories may be bound by arbitration agreements entered into
by others . . . pursuant to five different theories: (l) incorporation by reference ; (2) assumption; (3)
agency; (4) veil-piercing/alter ego ; and (5) estoppel. ”’39 A willing signatory seeking to arbitrate With
a non-signatory that is unwilling must establish at least one of the five theories40

iXblue contends for a variety of reasons that SED Germany is bound to arbitrate

disputes in accordance with the License Agreernent. For present purposes, it is necessary to discuss

 

36
Dl 11 at 14.
37

sz'th/Enron Cogen. Ll‘d. P 'Shl`p, 198 F.3d at 95 (quoting Chelsea qurare Texfiles, Inc. v.
Bombay Dyei'iig & Wg. CO., l89 F.3d 289, 294 (2d Cir. 1999)).

38
Id.

39

Life Techs. Corp. v. AB Scl'ex Pte. Ltd., 803 F.Supp.2d 270, 273 (S.D.N.Y. 2011) (quoting
Am. Bzireau ofShz'ppr`ng v. Tencara Shi'pycird S.P.A., 170 F.Bd 349, 352 (2d Cir. 1999)).

40
Repiibfic ofEcuador v. ChevronTexaco Corp., 326 F.Supp.2d 334, 356 (S.D.N.Y. 2005).

10

only one of its arguments

ln the past proceeding before the Versailles Court of Appeal, the issue related to
iXblue’s request for an expert assessment of evidence relating to the claims that now form the basis
of the present dispute41 Petitioners _ including SED Germany - argued that iXblue’s claims were
subject to arbitration under Article IX(C) of the License Agreement.

“ln the absence of a signature, a party may be bound by an arbitration clause if its

subsequent conduct indicates that it is assuming the obligation to arbitrate.”42

Moreover, an
agreement to arbitrate may be implied from the conduct of a non-signatory based on its past
statements in a foreign proceeding

ln Perition of Transrol Navegacao S.A.43 the court held that a party’s previous
statement in a French court that it could not be sued there due to the existence of an arbitration

agreement was sufficient to imply the existence of the arbitration agreement with respect to that party

notwithstanding the fact that it was not a signatory The court concluded that there was “no

 

41

As petitioners described in their submission to the Versailles Court of Appeal, the
proceeding involved iXblue’s request, “on the basis of article 145 of the Code of Civil
Procedure, [for] the appointment of an expert assigned With the task...of locating within
[SED and SED Germany’s predecessors], a list of FOGS and IMUS to FOGS that were to be
integrated into navigation and guidance equipment for various military and civilian
hardware, together with a list of customers Who have benefitted from products which iXblue
claimed constituted a misappropriation of its technology.” Dl 16-2 at ‘l[ 43.

42

Thomson-CSF, S.A. v. Anierican Arbifmfion Ass ’11, 64 F.3d 773, 777 (2d Cir. 1995) (citing
Gvozdenovi`c v. UnitedAir Lines, Inc. , 933 F.Zd l 100, l 105 (2d Cir. 199l) cert. denied, 502
U. S. 910 (l99l);Matter ofArbit)'ation Berween Keystone Shrppfng Co. and T export Oi'l Co. ,
782 F.Supp. 28, 31 (S.D.N.Y. 1992); fn re TransrolNavegacao S.A., 782 F.Supp. 848, 851
(S.D.N.Y. 1991)).

43

282 F. Sripp. 848.

1 1
question” as to whether a non-party to an arbitration clause “initially intended to arbitrate” the
dispute, as the non-party had invoked the clause as a defense in a separate proceeding44 ln reaching
its decision, the court relied on Gvozdenovic v. United Ar`r Lines, i'nc.45 for the principle that
“[a]lthough a party is bound by an arbitral award only where it has agreed to arbitrate, an agreement
may be implied from the party’s conduct.”46

Petitioners contend that reliance on their past representations to the French court to
imply the existence of an arbitration agreement with respect to SED Germany would be
inappropriate because the French proceeding involved claims for an expert assessment and the
production of documents, which are covered explicitly under Article lX(C) of the License

.47 They claim also that iXblue took the position in those same proceedings that the

Agreement
dispute Was governed by Article lX(B), which is contrary to iXblue’s position now.‘“l

While the dispute before the French court involved an expert assessment for discovery
purposesJ that does not change the fact that petitioners, including SED Germany, expressly argued
that the arbitration provisions of Ai'ticle lX(C) of the License Agreernent governed the dispute

relating to both petitioners, i.e., SED and SED Gennany. Moreover, petitioners intended that those

arguments apply to SED Germany, as they argued, in the context of challenging the French court’s

 

44

Id. at 851.
45

933 F.2d 1100.
46

Id. at 1105.
47

Dl 21 at 3, fn. 2.
48

Id.

12

jurisdiction, that iXblue’ s claims applied only to SED Germany’ s predecessor and that SED therefore
should be dismissed from the case.49

That position directly contradicts petitioners’ current position that SED Germany is
not bound by the arbitration agreement, as it made clear that petitioners’ argument to the French
court regarding the arbitrability of these claims applied specifically to SED Germany. Petitioners
made that argument in an effort to have the French appellate court uphold the Commercial Court’s
decision not to appoint an expert for assessment purposes lt prevailed in that dispute. SED
Germany therefore is obliged to arbitrate these claims now.

Having concluded that SED Germany assumed the agreement to arbitrate these claims

based on its past assertions to the French court, it is unnecessary to discuss iXblue’ s other arguments

W_'herher Arbitration in New York Should Conrinue

Petitioners seek a preliminarily injunction staying the New York arbitration and
compelling iXblue’s participation in the Paris arbitration To prevail on that motion, petitioners
must show “(a) irreparable harm and (b) either (l) likelihood of success on the merits or (2)
sufficiently serious questions going to the merits to make them a fair ground for litigation and a

balance of hardships tipping decidedly toward the party requesting the preliminary reliet“.”50 A

 

49

Dl 16-2 at 11 64 (“The inclusion of Sagam DS in the present procedure is therefore wholly
artificial . . . as the sales claimed against the Sagem group are, according to iXblue itself,
exclusively attributable to [SED Germany’s predecessor].”); see also Dl l6-2 at ll ll (“it is
clearly apparent . . . that the disputed sales only involve [SED Gerrnany’s predecessor].”).

50

CRT Capital Group, 63 F.Supp.3d at 376 (citing Ciligroz»'p Global Mkts., Inc. v. VCG
Specz`al Opportunilies Master Fzmd er., 593 F.Bd 30, 35 (2d Cir. 201{))).

13

preliminary injunction is “an extraordinary remedy that may only be awarded upon a clear showing
that the plaintiff is entitled to such relief1151

Petitioners assert that iXblue has submitted no evidence suggesting that products
were sold to end-users outside of the European Union and that Article IX(C) therefore is not
applicable here. iXblue counters that the parties intended to submit threshold questions of
arbitrability to the arbitrators and that the New York tribunal therefore should be permitted to assess
the scope of its jurisdiction over these claims.

Under the New York Convention, “arbitrability questions are presumptively to be
decided by the courts, not the arbitrators themselves . . . the latter presumption can be rebutted only
by ‘clear and unmistakable evidence from the arbitration agreement . . . that the parties intended that
the question of arbitrability shall be decided by the arbitrator.”’52 iXblue argues that the clear and
unmistakeable intent of the parties to submit gateway questions of arbitrability to the arbitrators is
evident from: (l) the use of broad arbitration provisions in the License Agreement, (2) the
incorporation of arbitral rules that delegate questions of arbitrability to the arbitrators, and (3)
language in the arbitration provisions that expressly forecloses application to the courts of New York
or Paris to determine issues related to those provisions53

Ultirnately, we need not evaluate whether the language of the License Agreement

demonstrates a clear and unmistakable intent to submit the question of which arbitration provision

 

51
Winrer v. Naz‘uraf Res. Def. Cotmcil, Inc., 555 U.S. 7, 22 (2008).
52

Telenor Mobile Commc ’ns AS v. Slorm LLC, 584 F.3d 396, 406 (2d Cir. 2009) (quoting
Bell v. Cendcmi Corp., 293 F.3d 563, 566 (2d Cir.2002)).

53
DI 15 at l2~l$.

14

applies to this dispute to the arbitrators because petitioners concede that the parties to the License
Agreement in fact have delegated such questions to the arbitrators Their reply memorandum in
support of their motion states: “ixblue argues that the Court should not decide the question of
arbitrability because the parties have delegated that question to the arbitrators With respect to SED,
Petitioners agree.”§" The Court agrees with petitioners’ follow-on argument that it is for the Court,
and not the arbitrators, to determine whether SED Germany is bound by the arbitration agreement
as a threshold matter. But having already concluded that SED Germany is so bound, it follows that
all parties intended to submit questions of arbitrability to the arbitrators under the License
Agreement.

Rather than argue that the Court should decide which arbitration provision applies,
petitioners instead request that the Court grant a preliminary injunction so that the Paris tribunal can
decide its own jurisdiction over these claims before the New York tribunal does the same.55 in

§§

support of this position, they invoke the °‘Hrst~filed” rule, which states: where there are two

competing lawsuits, the first should have priority.”56

Application of the first-filed rule to stay the New York arbitration until the Paris

tribunal decides its own jurisdiction would be inappropriate in these circumstances The “rule

 

54
Dl 21 at 9,
55

“Notwithstanding whether an ICC tribunal in New York rnay havejurisdiction to determine
its own jurisdiction, the Court should apply the first-filed rule to preliminarily enjoin the
New York Arbitation so that the first-filed forum f the Paris Tribunal - can determine
whether iXblue’s claims are within itsjurisdiction.” Dl 21 at 5-6.

56

Emp’rs his ofWausazr v. Fox Entm'f Grp., Inc., 522 F.3d 271, 274-75 (2d Cir. 200 8) (citing
First Ciry Nat'i Bank & Trust Co. v. Simmons, 878 F.Zd 76, '/‘9 (2d Cir. 1989)).

15

usually applies when identical or substantially similar parties and claims are present in both courts .”57

Under the License Agreement, however, the specific claims at issue logically may be adjudicated in
only one of the two specified forums for arbitrationl The claims either fall within the exception of
Aiticle IX(B) and (C) or they do not.

Petitioners rely on L.F. Rothschild & Co., Inc. v. Karrz58 to argue that the Court should
stay the second-filed New York arbitration in favor of the first-filed Paris arbitration But that case
demonstrates why application of the first-filed rule would be inappropriate here. ln L. F. Rothschild,
the arbitration agreement specified that either of two arbitral forums properly could preside over the
claims at issue.59 ln contrast, the terms of the License Agreement here necessarily limit the
appropriate jurisdiction for specific claims to arbitrators in either Paris or New York, but not both.
To stay the New Yorl< arbitration in favor of a jurisdictional decision from the Paris arbitrators would
serve only to strip the New York arbitrators of their authority to determine the scope of their
jurisdiction to'hear these claian under Article IX(C).60

Lastly, although petitioners claim that they are not asking the Court to decide which

arbitration provision governs the instant dispute, their filings are replete with arguments that Paris

 

57
fn re Cuycrhoga Eqm`p. Corp., 980 F.2d ll{), 116-117 (2d Cir. 1992).
58
702 F. Supp. 464 (S.D.N.Y. 1988).
59
Id. at 467.
60

Application of the first-filed rule would be inappropriate under these circumstances also due
to the absence of SED Germany as a party in the Paris arbitration

16

is in fact the proper venue for arbitration61 These arguments apparently are made in an attempt to
bolster their position that the Paris arbitrators should have primacy over the New York arbitrators
to determine which arbitral venue is appropriate Because the parties intended for the arbitrators to
decide the scope of their jurisdiction over these claims, the Court will not judge the merits of these
arguments However, it notes that petitioners’ current position directly contradicts arguments it
raised in its brief to the Versailles Court of Appeal. Petitioners there argued on the basis of the same
supply chain diagram showing sales to two Canadian suppliers, “[o]n the first hand, the arbitration
clause set forth in Article IX(B) is a clause that is manifestly pathological . . . here it does not have
any relevance . . . it plainly appears that the ‘end clients’ mentioned by iXblue are located in the
‘world’ and in Canada.”62 Thus, even if the Court were to determine that the ultimate merits
question should take account of how the arbitral panels are likely to rule regarding the appropriate
forum to hear these claims, petitioners’ past representations raise serious doubts as to Whether they
have shown a likelihood of success on the merits or suchiently serious questions going to the merits

The question of whether arbitration in New York is appropriate under Article IX(C)
falls squarely within the determination that the arbitrators must reach in deciding whether they have
jurisdiction to hear the claims at issue. Where a court finds that such questions of arbitrability must
be submitted to the arbitrator, “‘it necessarily follows’ that the [petitioners] have ‘shown neither a

likelihood of success on the merits, nor a sufficiently serious question going to the merits along with

 

61

See, e.g., Dl l l at 14 (“[t]he License Agreement and iXblue’S own filings unambigously
establish that Paris is the proper forum for this dispute”); Di 28 at 6 (“Both the License
Agreement and iXblue’s own evidence expressly and unambiguously confirm that iXblue
has no basis to maintain the New York Arbitration.”).

62
Dl16-2 at 11 57.

17

a balance of hardships tipping decidedly toward [them] to warrant the grant of a preliminary

injunction ban~ing arbitration ’”63

Conclnsion
For the foregoing reasons, petitioners’ motion for apreliminary injunction and to stay
the New York arbitration is denied.64 iXblue’s motion to dismiss is granted, albeit without prejudice

to any further application to the Court for reasons consistent with this opinion

ai///r

taint A ‘/Pir<a ran
United States Disii rict Judge

SO ORDERED.

Dated: February 6, 2019

 

63

CRT Capital Gronp, 63 F.Supp.3d at 382 (quoting Spear, Leeds & Kellogg v. Cent. Life
Assur. Co., 85 F.3d 21, 30 (2d Cir.1996)).

64

Petitioners seek also an order compelling iXblue’s participation in the Paris arbitration
There has been no showing, however, that iXblue has failed to participate in the Paris
arbitration Rather, petitioners have submitted that the Paris tribunal was fully constituted
in July 2018, that iXblue has appointed its own arbitrator in the Paris arbitration and that
SED and iXblue have entered into a tolling agreement until a challenge to SED’s party-
appointed arbitrator in Paris is resolved DI 28 at 7; DI 12 at 10-11. Accordingly, there
appears to be no merit to the claim that an order compelling ixblue’s participation in the
Paris arbitration is warranted

